UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06303 Nuveen Quality Income Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Quality Income Municipal Fund, Inc. (NQU) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 152.4% (99.6% of Total Investments) Alaska – 2.5% (1.6% of Total Investments) $ 6,110 Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/14 at 100.00 AA+ $ 6,524,930 12/01/27 – FGIC Insured (UB) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 B+ 5.000%, 6/01/46 6/14 at 100.00 B+ Total Alaska Arizona – 2.7% (1.8% of Total Investments) Arizona Health Facilities Authority, Revenue Bonds, Blood Systems Inc., Series 2004, 4/14 at 100.00 A 4.750%, 4/01/25 Arizona Tourism and Sports Authority, Tax Revenue Bonds, Multipurpose Stadium Facility Project, 7/13 at 100.00 A1 (4) Series 2003A, 5.000%, 7/01/28 (Pre-refunded 7/01/13) – NPFG Insured Maricopa County Industrial Development Authority, Arizona, Health Facility Revenue Bonds, 7/17 at 100.00 A Catholic Healthcare West, Series 2007A, 5.250%, 7/01/32 Mesa, Arizona, Utility System Revenue Refunding Bonds, Series 2002, 5.250%, 7/01/17 – No Opt. Call Aa2 (4) FGIC Insured (ETM) Mesa, Arizona, Utility System Revenue Refunding Bonds, Series 2002, 5.250%, 7/01/17 – No Opt. Call Aa2 FGIC Insured Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 7/20 at 100.00 A+ 5.000%, 7/01/40 Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A, 7/18 at 100.00 AA– 5.000%, 7/01/33 Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 10/20 at 100.00 BBB Company, Series 2010A, 5.250%, 10/01/40 Total Arizona Arkansas – 1.0% (0.7% of Total Investments) Arkansas Development Finance Authority, Tobacco Settlement Revenue Bonds, Arkansas Cancer Research Center Project, Series 2006: 0.000%, 7/01/36 – AMBAC Insured No Opt. Call Aa2 0.000%, 7/01/46 – AMBAC Insured No Opt. Call Aa2 University of Arkansas, Fayetteville, Revenue Bonds, Medical Sciences Campus, Series 2004B, 11/14 at 100.00 Aa2 5.000%, 11/01/34 – NPFG Insured Total Arkansas California – 24.1% (15.7% of Total Investments) Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public No Opt. Call AA– Improvement Project, Series 1997C, 0.000%, 9/01/35 – AGM Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2011N, No Opt. Call AA 5.000%, 5/01/13 California Health Facilities Financing Authority, Health Facility Revenue Bonds, Adventist Health 3/13 at 100.00 A (4) System/West, Series 2003A, 5.000%, 3/01/33 (Pre-refunded 3/01/13) California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 7/20 at 100.00 Baa2 5.750%, 7/01/40 California State, General Obligation Bonds, Series 2003, 5.250%, 2/01/28 8/13 at 100.00 A1 California State, General Obligation Bonds, Series 2005, 4.750%, 3/01/35 – NPFG Insured 3/16 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 A1 5.500%, 11/01/35 11/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 2.000%, 2/01/13 No Opt. Call A1 California Statewide Community Development Authority, Health Facility Revenue Refunding Bonds, 4/13 at 100.00 AA– (4) Memorial Health Services, Series 2003A, 6.000%, 10/01/23 (Pre-refunded 4/01/13) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.250%, 7/01/30 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured Chula Vista Elementary School District, San Diego County, California, Certificates of Participation, 9/14 at 100.00 BBB Series 2004, 5.000%, 9/01/29 – NPFG Insured Coachella Valley Unified School District, Riverside County, California, General Obligation Bonds, No Opt. Call AA– Election 2005 Series 2010C, 0.000%, 8/01/33 – AGM Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 7/13 at 100.00 BBB 5.000%, 1/01/35 – NPFG Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, 1/14 at 101.00 BBB Series 1999, 5.875%, 1/15/27 – NPFG Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Los Angeles County Metropolitan Transportation Authority, California, Proposition A First Tier 7/13 at 100.00 AAA Senior Sales Tax Revenue Bonds, Series 2003A, 5.000%, 7/01/18 (Pre-refunded 7/01/13) – AGM Insured Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 7/15 at 100.00 AA– 2005A-2, 5.000%, 7/01/22 – AGM Insured Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 5.000%, 7/16 at 100.00 Aa2 7/01/30 – FGIC Insured Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, 7/17 at 100.00 Aa2 Series 2007A, 4.500%, 1/01/28 – NPFG Insured Los Gatos Union School District, Santa Clara County, California, General Obligation Bonds, Election 8/13 at 100.00 AA+ (4) of 2001, Series 2003B, 5.000%, 8/01/30 (Pre-refunded 8/01/13) – AGM Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, No Opt. Call A 6.500%, 11/01/39 Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue 9/16 at 100.00 AA– Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured Palm Springs Unified School District, Riverside County, California, General Obligation Bonds, Series 8/14 at 102.00 AA– 2006A, 5.000%, 8/01/31 – AGM Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 6.000%, 11/01/30 Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, No Opt. Call A+ 0.000%, 8/01/25 – NPFG Insured Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community No Opt. Call A Development Project, Series 1999, 0.000%, 8/01/30 – AMBAC Insured Redding, California, Electric System Revenue Certificates of Participation, Series 2005, 5.000%, 6/15 at 100.00 A 6/01/30 – FGIC Insured San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, Tender 8/19 at 100.00 Aa2 Option Bond Trust 3504, 19.698%, 2/01/33 (IF) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/23 – NPFG Insured No Opt. Call BBB 0.000%, 1/15/35 – NPFG Insured No Opt. Call BBB San Mateo County Community College District, California, General Obligation Bonds, Series 2006C, No Opt. Call Aaa 0.000%, 9/01/30 – NPFG Insured Stockton-East Water District, California, Certificates of Participation, Refunding Series 2002B, 4/13 at 40.49 BBB 0.000%, 4/01/28 – FGIC Insured Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1: 4.750%, 6/01/23 6/15 at 100.00 B+ 5.500%, 6/01/45 6/15 at 100.00 B– Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 BBB San Diego County Tobacco Asset Securitization Corporation, Senior Series 2001A, 4.750%, 6/01/25 University of California, General Revenue Bonds, Series 2005F, 4.750%, 5/15/25 – AGM Insured 5/13 at 101.00 Aa1 University of California, Revenue Bonds, Multi-Purpose Projects, Series 2003A, 5.000%, 5/15/33 – 5/13 at 100.00 Aa1 AMBAC Insured Total California Colorado – 6.6% (4.3% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2/21 at 100.00 AA– 2011A, 5.000%, 2/01/41 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Poudre Valley Health System, 9/18 at 102.00 AA– Series 2005C, 5.250%, 3/01/40 – AGM Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth 1/20 at 100.00 AA Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, 5/17 at 100.00 BBB+ Series 2007, 5.250%, 5/15/42 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Capital Appreciation Series No Opt. Call Baa2 2010A, 0.000%, 9/01/41 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, 9/01/26 – No Opt. Call BBB NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/33 – No Opt. Call BBB NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A: 0.000%, 9/01/28 – NPFG Insured No Opt. Call BBB 0.000%, 9/01/34 – NPFG Insured No Opt. Call BBB Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 6/20 at 100.00 Aa3 5.375%, 6/01/31 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 Total Colorado Florida – 3.3% (2.2% of Total Investments) Alachua County Health Facilities Authority, Florida, Revenue Bonds, Shands Teaching Hospital and No Opt. Call A2 Clinics Inc., Series 1996A, 6.250%, 12/01/16 – NPFG Insured Florida State Board of Education, Full Faith and Credit Public Education Capital Outlay Bonds, 6/13 at 101.00 AAA Series 2003D, 5.000%, 6/01/17 (Pre-refunded 6/01/13) Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, No Opt. Call A+ Series 2003D, 5.250%, 10/01/23 – NPFG Insured (Alternative Minimum Tax) Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2003, 5.000%, 10/01/27 10/13 at 100.00 A1 (4) (Pre-refunded 10/01/13) – NPFG Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010A-1, 10/20 at 100.00 A 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/30 Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/15 at 100.00 Aa2 11/01/30 – NPFG Insured Orlando Utilities Commission, Florida, Subordinate Lien Water and Electric Revenue Refunding Bonds, Series 2003A: 5.000%, 10/01/21 (Pre-refunded 4/01/13) 4/13 at 100.00 Aa1 (4) 5.000%, 10/01/21 (Pre-refunded 4/01/13) 4/13 at 100.00 AA (4) Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 BBB Series 2007, 5.000%, 7/01/33 – NPFG Insured Total Florida Georgia – 2.3% (1.5% of Total Investments) DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb 9/20 at 100.00 BBB Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical 12/20 at 100.00 N/R Center Project, Series 2010, 7.625%, 12/01/30 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.250%, 2/15/37 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional 8/18 at 100.00 AA– Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured Total Georgia Illinois – 15.1% (9.8% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated Revenues 12/21 at 100.00 A+ Series 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/14 – FGIC Insured No Opt. Call A+ 0.000%, 12/01/15 – FGIC Insured No Opt. Call A+ Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 12/21 at 100.00 AA 5.250%, 12/01/40 Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/32 – FGIC Insured No Opt. Call Aa3 0.000%, 1/01/37 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, General Obligation Bonds, Series 2002A, 5.000%, 1/01/18 – AMBAC Insured 4/13 at 100.00 Aa3 Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1998A, 5.125%, 1/01/35 – NPFG Insured 7/13 at 100.00 A (Alternative Minimum Tax) Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, Series 1/14 at 100.00 AA– 2003C-2, 5.250%, 1/01/30 – AGM Insured (Alternative Minimum Tax) Cook County Township High School District 225 Northfield, Illinois, General Obligation Bonds, 12/16 at 72.44 AAA Series 2007B, 0.000%, 12/01/23 Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding Series 7/13 at 100.00 Aa1 (4) 2003A, 5.000%, 7/01/33 (Pre-refunded 7/01/13) Illinois Finance Authority, General Obligation Debt Certificates, Local Government Program – 12/14 at 100.00 A2 (4) Kankakee County, Series 2005B, 5.000%, 12/01/20 (Pre-refunded 12/01/14) – AMBAC Insured Illinois Finance Authority, Illinois, Northwestern University, Revenue Bonds, Series 2006, 12/15 at 100.00 AAA 5.000%, 12/01/42 (UB) Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA– 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A+ 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 1/18 at 100.00 Baa2 5.625%, 1/01/37 Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2004A, 8/14 at 100.00 N/R (4) 5.500%, 8/15/43 (Pre-refunded 8/15/14) Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 8/19 at 100.00 BBB+ 7.000%, 8/15/44 Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 2/21 at 100.00 AA– 5.500%, 8/15/41 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 4/13 at 100.00 Baa2 Series 2002, 5.625%, 1/01/28 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Refunding Series 2010B-2, 5.000%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 1994B, 0.000%, 6/15/28 – NPFG Insured Montgomery, Illinois, Lakewood Creek Project Special Assessment Bonds, Series 2007, 4.700%, 3/16 at 100.00 N/R 3/01/30 – RAAI Insured Will County Community Unit School District 201U, Crete-Monee, Will County, Illinois, General No Opt. Call A+ Obligation Bonds, Capital Appreciation Series 2004, 0.000%, 11/01/15 – FGIC Insured Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Capital No Opt. Call Aa3 Appreciation School Series 2004D, 0.000%, 11/01/24 – AGM Insured Total Illinois Indiana – 2.9% (1.9% of Total Investments) Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point No Opt. Call A Community School Corporation, Series 2000, 0.000%, 1/15/24 – NPFG Insured Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/21 at 100.00 AA– 2011B, 5.000%, 10/01/41 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., 3/14 at 100.00 A+ Series 2004A, 5.375%, 3/01/34 – AMBAC Insured Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, 5/15 at 100.00 A+ (4) Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – No Opt. Call AA AMBAC Insured St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Memorial Health System, Series 2/13 at 100.00 AA– 1998A, 4.625%, 8/15/28 – NPFG Insured Total Indiana Iowa – 1.2% (0.8% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.6% (0.4% of Total Investments) Wamego, Kansas, Pollution Control Revenue Bonds, Kansas Gas and Electric Company, Series 2004, 6/14 at 100.00 A3 5.300%, 6/01/31 – NPFG Insured Wyandotte County Unified School District 500, Kansas, General Obligation Bonds, Series 2003, 9/13 at 102.00 Aa2 (4) 5.000%, 9/01/17 (Pre-refunded 9/01/13) – AGM Insured Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB+ Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 0.9% (0.6% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 BBB+ Medical Health System, Series 2010B, 6.375%, 3/01/40 Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA– Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured Total Kentucky Louisiana – 4.0% (2.6% of Total Investments) Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our Lady No Opt. Call AA– Health System, Series 1998A, 5.750%, 7/01/25 – AGM Insured (UB) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 5/17 at 100.00 Baa1 2007A, 5.500%, 5/15/47 Louisiana State, General Obligation Bonds, Series 2006C, 5.000%, 5/01/13 – AGM Insured No Opt. Call AA Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/13 at 100.00 A– Series 2001B, 5.875%, 5/15/39 Total Louisiana Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical 7/21 at 100.00 Baa3 Center, Series 2011, 6.750%, 7/01/41 Maryland – 0.3% (0.2% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, 1/22 at 100.00 Baa2 Series 2011A, 6.000%, 1/01/26 Massachusetts – 3.8% (2.5% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 A+ Senior Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 7/18 at 100.00 A– 2008E-1 &2, 5.125%, 7/01/38 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts No Opt. Call AAA Institute of Technology, Series 2002K, 5.500%, 7/01/32 (UB) Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/30 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa1 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa1 (4) Massachusetts Water Pollution Abatement Trust, Revenue Bonds, MWRA Loan Program, 4/13 at 100.00 AAA Subordinate Series 1999A, 5.750%, 8/01/29 Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2003C, 5.250%, 8/01/16 8/13 at 100.00 AA+ (4) (Pre-refunded 8/01/13) Massachusetts, Special Obligation Refunding Notes, Federal Highway Grant Anticipation Note No Opt. Call AAA Program, Series 2003A, 5.000%, 12/15/13 – AGM Insured Total Massachusetts Michigan – 6.0% (4.0% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A+ Refunding Senior Lien Series 2012A, 5.000%, 7/01/32 Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A 7/01/35 – NPFG Insured Detroit, Michigan, Senior Lien Water Supply System Revenue Refunding Senior Lien Bonds, Series 7/16 at 100.00 A 2003C, 5.000%, 7/01/28 – NPFG Insured Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/18 at 100.00 AA+ 7/01/36 – BHAC Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/18 at 100.00 AA+ 7/01/31 – BHAC Insured Detroit, Michigan, Water Supply System Revenue Bonds, Series 2004B, 5.000%, 7/01/19 – 7/16 at 100.00 BBB NPFG Insured Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson 5/20 at 100.00 A2 Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II: 5.000%, 10/15/25 – AMBAC Insured 10/15 at 100.00 Aa3 5.000%, 10/15/26 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A Refunding Series 2009, 5.625%, 11/15/29 Michigan State, General Obligation Refunding Bonds, Series 2001, 5.500%, 12/01/13 – No Opt. Call Aa2 NPFG Insured Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County 12/15 at 100.00 A Airport, Series 2005, 5.000%, 12/01/34 – NPFG Insured (Alternative Minimum Tax) Total Michigan Minnesota – 0.6% (0.4% of Total Investments) Dakota and Washington Counties Housing and Redevelopment Authority, Minnesota, GNMA No Opt. Call Aaa Mortgage-Backed Securities Program Single Family Residential Mortgage Revenue Bonds, Series 1988, 8.450%, 9/01/19 (Alternative Minimum Tax) (ETM) Mississippi – 0.2% (0.1% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Missouri – 2.7% (1.7% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B: 5.250%, 10/01/16 – AGM Insured 10/13 at 100.00 AA– 5.000%, 10/01/23 – AGM Insured 10/13 at 100.00 AA– Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1, No Opt. Call AA– 0.000%, 4/15/28 – AMBAC Insured Missouri Highways and Transportation Commission, State Road Revenue Bonds, Senior Lien No Opt. Call AAA Refunding Series 2006, 5.000%, 2/01/13 Springfield Public Building Corporation, Missouri, Lease Revenue Bonds, Jordan Valley Park No Opt. Call N/R Projects, Series 2000A, 0.000%, 6/01/30 – AMBAC Insured Total Missouri Nevada – 3.8% (2.5% of Total Investments) Clark County, Nevada, Motor Vehicle Fuel Tax Highway Improvement Revenue Bonds, Series 2003, 7/13 at 100.00 AA– (4) 5.125%, 7/01/16 (Pre-refunded 7/01/13) – AMBAC Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International 1/20 at 100.00 A+ Airport, Series 2010A, 5.250%, 7/01/42 North Las Vegas, Nevada, General Obligation Bonds, Wastewater Reclamation System Series 2006, 10/16 at 100.00 A 5.000%, 10/01/25 – NPFG Insured Reno, Nevada, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, Trust 2634, 7/17 at 100.00 AA+ 18.968%, 7/01/31 – BHAC Insured (IF) (5) Total Nevada New Hampshire – 0.6% (0.4% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, 10/19 at 100.00 Baa1 Series 2009A, 6.125%, 10/01/39 New Jersey – 5.3% (3.4% of Total Investments) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/21 at 100.00 BB+ University Hospital, Refunding Series 2011, 6.000%, 7/01/26 New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 37.38 BBB+ Care System, Refunding Series 2006B, 0.000%, 7/01/36 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 6/13 at 100.00 Aaa 5.500%, 6/15/22 (Pre-refunded 6/15/13) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– 0.000%, 12/15/35 – AMBAC Insured No Opt. Call A+ 0.000%, 12/15/36 – AMBAC Insured No Opt. Call A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.750%, 6/01/39 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa 6.250%, 6/01/43 (Pre-refunded 6/01/13) 6/13 at 100.00 Aaa Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New Mexico – 0.4% (0.2% of Total Investments) Santa Fe Public School District, Santa Fe County, New Mexico, General Obligation Bonds, Series No Opt. Call Aa1 2012, 2.000%, 8/01/13 New York – 9.9% (6.5% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, Mount Sinai School of No Opt. Call A– Medicine, Series 1994A, 5.150%, 7/01/24 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Vassar 7/17 at 100.00 Aa2 College, Series 2007, 5.000%, 7/01/46 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AA– 4.500%, 11/15/32 – AGM Insured (UB) New York City Industrial Development Agency, New York, American Airlines-JFK International No Opt. Call N/R Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) New York City Municipal Water Finance Authority, New York, Water and Sewer System Second 6/22 at 100.00 AA+ General Resolution Revenue Bonds, Fiscal Series 2012EE, 4.000%, 6/15/45 New York City, New York, General Obligation Bonds, Fiscal Series 2002G: 20 5.000%, 8/01/17 4/13 at 100.00 AA 5.750%, 8/01/18 4/13 at 100.00 AA New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/17 – 1/15 at 100.00 A+ AMBAC Insured New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds, Series No Opt. Call AA 2012A, 2.500%, 4/01/13 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/22 – AMBAC Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, State 3/13 at 100.00 AA+ (4) Facilities and Equipment, Series 2002C-1, 5.000%, 3/15/24 (Pre-refunded 3/15/13) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 5.500%, 12/01/31 12/20 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal No Opt. Call BBB LLC, Sixth Series 1997, 6.250%, 12/01/15 – NPFG Insured (Alternative Minimum Tax) Tobacco Settlement Financing Corporation, New York, Asset-Backed Revenue Bonds, State No Opt. Call AA– Contingency Contract Secured, Series 2011B, 5.000%, 6/01/18 Total New York North Carolina – 3.1% (2.0% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/47 North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 2005A, 10/15 at 100.00 AA+ 5.000%, 10/01/41 North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/27 North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s 10/17 at 100.00 AA– Health System, Series 2007, 4.500%, 10/01/31 (UB) North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Series 2009A, 5.000%, 6/01/39 North Carolina State, General Obligation Bonds, Series 2010B, 5.000%, 6/01/13 No Opt. Call AAA Total North Carolina North Dakota – 1.2% (0.8% of Total Investments) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated Group, Series 2012: 5.000%, 12/01/29 12/21 at 100.00 A– 5.000%, 12/01/32 12/21 at 100.00 A– Total North Dakota Ohio – 5.7% (3.7% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 Series 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006, 12/16 at 100.00 AA+ 4.250%, 12/01/32 – AGM Insured (UB) Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 11/21 at 100.00 AA– 6.000%, 11/15/41 Total Ohio Oklahoma – 1.8% (1.2% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Grand River Dam Authority, Oklahoma, Revenue Bonds, Series 2010A, 5.250%, 6/01/40 6/20 at 100.00 A Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical 8/18 at 100.00 AA– Center, Series 2008B, 5.250%, 8/15/38 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 A 5.000%, 2/15/42 Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/17 at 100.00 A 1/01/47 – FGIC Insured Total Oklahoma Oregon – 0.7% (0.4% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Series 2009C, No Opt. Call AA 5.000%, 11/01/13 5 Oregon Housing and Community Services Department, Single Family Mortgage Revenue Bonds, 1/14 at 100.00 Aa2 Series 2004H, 5.125%, 1/01/29 (Alternative Minimum Tax) Total Oregon Pennsylvania – 3.8% (2.5% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh Medical 8/19 at 100.00 Aa3 Center Revenue Bonds, Series 2009A, 5.625%, 8/15/39 65 Allentown, Pennsylvania, General Obligation Bonds, Series 2003, 5.500%, 10/01/19 – FGIC Insured 10/13 at 100.00 A3 Allentown, Pennsylvania, General Obligation Bonds, Series 2003, 5.500%, 10/01/19 (Pre-refunded 10/13 at 100.00 A3 (4) 10/01/13) – FGIC Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage 8/20 at 100.00 AA Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.250%, 8/01/33 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2001T, 5.500%, 12/01/13 – No Opt. Call Aa3 FGIC Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2004A, 5.500%, 12/01/31 – 12/14 at 100.00 Aa3 AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 8/13 at 100.00 AA– 5.000%, 8/01/32 – AGM Insured Total Pennsylvania Puerto Rico – 8.5% (5.6% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 BBB 6.000%, 7/01/44 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2012A, 7/22 at 100.00 BBB 5.125%, 7/01/37 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.750%, 7/01/36 7/20 at 100.00 BBB+ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2004J, 5.000%, 7/14 at 100.00 BBB 7/01/29 – NPFG Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, No Opt. Call BBB+ 7/01/42 – FGIC Insured Puerto Rico Municipal Finance Agency, Series 2002A, 5.000%, 8/01/27 – AGM Insured 4/13 at 100.00 AA– Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 7/17 at 100.00 BBB 2007M, 5.500%, 7/01/19 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/29 at 100.00 A+ 2010A, 0.000%, 8/01/33 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– 5.250%, 8/01/57 (UB) (5) 8/17 at 100.00 AA– Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/29 No Opt. Call BBB+ Total Puerto Rico Rhode Island – 0.6% (0.4% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 4/13 at 100.00 BBB+ 6.250%, 6/01/42 4/13 at 100.00 BBB– Total Rhode Island South Carolina – 2.7% (1.7% of Total Investments) Columbia, South Carolina, Waterworks and Sewer System Revenue Bonds, Series 2011A, 2/21 at 100.00 Aa1 5.000%, 2/01/41 Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, Series 2004A: 5.250%, 8/15/20 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 BBB (4) 5.250%, 2/15/24 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 BBB (4) 5.250%, 8/15/34 (Pre-refunded 8/15/14) – NPFG Insured 8/14 at 100.00 BBB (4) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call A– 0.000%, 1/01/31 – AMBAC Insured South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 5.250%, 10/01/40 10/19 at 100.00 A1 Total South Carolina South Dakota – 0.2% (0.1% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley Hospitals, 11/14 at 100.00 A+ Series 2004A, 5.250%, 11/01/34 Tennessee – 1.0% (0.7% of Total Investments) Metropolitan Government of Nashville-Davidson County, Tennessee, General Obligation Bonds, No Opt. Call Aa1 Refunding Series 2011, 3.000%, 7/01/13 Sumner County, Tennessee, General Obligation Bonds, Refunding Series 2011, 5.000%, 6/01/13 No Opt. Call AA+ Total Tennessee Texas – 11.0% (7.2% of Total Investments) Beaumont Independent School District, Jefferson County, Texas, General Obligation Bonds, Series 2/17 at 100.00 AAA 2008, 5.000%, 2/15/38 Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 1/21 at 100.00 BBB– 5.750%, 1/01/31 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, School No Opt. Call AAA Building Refunding Series 2006, 5.000%, 2/15/13 Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, 2/15 at 100.00 AAA Schoolhouse Series 2005C, 5.000%, 2/15/30 (Pre-refunded 2/15/15) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2003A, 5.375%, 11/13 at 100.00 AA– 11/01/22 – AGM Insured (Alternative Minimum Tax) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2007, 5.000%, 11/14 at 100.00 A+ 11/01/22 – SYNCORA GTY Insured (Alternative Minimum Tax) Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 5/13 at 100.00 BBB 2001B, 5.250%, 11/15/40 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 5.250%, 4/13 at 100.00 BBB 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 0.000%, 11/24 at 55.69 BBB 11/15/34 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/26 – AMBAC Insured No Opt. Call AA– 0.000%, 9/01/27 – AGM Insured No Opt. Call AA– Lamar Consolidated Independent School District, Fort Bend County, Texas, General Obligation Bonds, 2/15 at 100.00 AAA Refunding Series 2005, 5.000%, 2/15/21 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/14 at 33.33 AAA Bonds, Series 2006, 0.000%, 8/15/34 Lower Colorado River Authority, Texas, Revenue Refunding Bonds, Series 2012B, 2.000%, 5/15/13 No Opt. Call A1 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 9/21 at 100.00 AA 5.500%, 9/01/41 San Antonio, Texas, Electric and Gas System Revenue Refunding Bonds, New Series 1992, No Opt. Call AA+ (4) 5.000%, 2/01/17 (ETM) Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 11/17 at 100.00 AA– Texas Health Resources Tender Option Bond Trust 1197, 9.345%, 5/15/39 (IF) (5) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, 8/20 at 100.00 AA– Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/22 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement, Series No Opt. Call Aaa 2010B, 5.000%, 4/01/13 Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2005A, No Opt. Call Aaa 5.000%, 4/01/13 Texas State, Transportation Commission Highway Fund Revenue Bonds, First Tier Series 2006A, No Opt. Call AAA 5.000%, 4/01/13 White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/38 8/15 at 30.30 AAA 0.000%, 8/15/39 8/15 at 28.63 AAA 0.000%, 8/15/42 8/15 at 24.42 AAA 0.000%, 8/15/43 8/15 at 23.11 AAA Wood County Central Hospital District, Texas, Revenue Bonds, East Texas Medical Center Quitman 11/21 at 100.00 Baa2 Project, Series 2011, 6.000%, 11/01/41 Total Texas Utah – 1.0% (0.7% of Total Investments) Utah Associated Municipal Power Systems, Revenue Bonds, Payson Power Project, Series 2003A, 4/13 at 100.00 AA– (4) 5.000%, 4/01/25 (Pre-refunded 4/01/13) – AGM Insured West Valley City Municipal Building Authority, Salt Lake County, Utah, Lease Revenue Bonds, 8/16 at 100.00 A+ Series 2006A., 4.500%, 8/01/24 – FGIC Insured Total Utah Virgin Islands – 0.1% (0.1% of Total Investments) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.000%, 10/14 at 100.00 BBB+ 10/01/26 – RAAI Insured Virginia – 3.3% (2.2% of Total Investments) Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Laurel Hill Public 6/13 at 101.00 AA+ (4) Facilities Projects, Series 2003, 5.000%, 6/01/19 (Pre-refunded 6/01/13) Fairfax County Economic Development Authority, Virginia, Transportation Contract Revenue Bonds, 4/13 at 100.00 AA+ (4) Route 28, Series 2003, 5.000%, 4/01/28 (Pre-refunded 4/01/13) – NPFG Insured Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 10/26 at 100.00 AA– 2009C, 0.000%, 10/01/41 – AGC Insured Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles 10/28 at 100.00 BBB+ Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 3.2% (2.1% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information 6/19 at 100.00 AA Services Project, Series 2009, 5.500%, 6/01/39 Port of Seattle, Washington, General Obligation Bonds, Series 2004B, 5.000%, 11/01/19 – AGM 11/13 at 100.00 AAA Insured (Alternative Minimum Tax) Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.625%, 1/01/35 Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care 10/16 at 100.00 AA Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured (UB) (5) Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue 6/13 at 100.00 A3 Bonds, Series 2002, 6.500%, 6/01/26 Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2011B-1, No Opt. Call AA+ 4.000%, 8/01/14 Total Washington West Virginia – 0.8% (0.5% of Total Investments) West Virginia University, University Revenue Improvement Bonds, West Virginia University Projects, 10/14 at 100.00 Aa3 Series 2004C, 5.000%, 10/01/34 – FGIC Insured Wisconsin – 2.0% (1.3% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., Series 5/14 at 100.00 BBB+ 2004, 5.750%, 5/01/29 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, Series 10/21 at 100.00 A+ 2011A, 5.250%, 10/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2/22 at 100.00 A– 2012B, 5.000%, 2/15/40 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 A– Services Inc., Series 2003A, 5.125%, 8/15/33 Wisconsin State, General Obligation Bonds, Series 2007C, 5.000%, 5/01/13 No Opt. Call AA Wisconsin State, General Obligation Bonds, Series 2011A, 5.000%, 5/01/13 No Opt. Call AA Wisconsin, Clean Water Revenue Bonds, Refunding Series 2002-2, 5.500%, 6/01/13 – No Opt. Call AA+ NPFG Insured Total Wisconsin Wyoming – 0.8% (0.5% of Total Investments) Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power 7/19 at 100.00 A1 Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 Wyoming Municipal Power Agency Power Supply System Revenue Bonds, 2008 Series A, 1/18 at 100.00 A2 5.375%, 1/01/42 Total Wyoming $ 1,662,865 Total Municipal Bonds (cost $1,222,117,243) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 64 Las Vegas Monorail Company, Senior Interest Bonds (6), (9) 5.500% 7/15/19 N/R $ 46,237 19 Las Vegas Monorail Company, Senior Interest Bonds (6), (9) 3.000% 7/15/55 N/R 83 Total Corporate Bonds (cost $ –) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments – 0.6% (0.4% of Total Investments) Texas – 0.6% (0.4% of Total Investments) $ 5,000 Harris County, Texas, Tax Anticipation Notes, Series 2012, 1.500%, 2/28/13 (8) No Opt. Call SP-1+ $ 5,005,600 Total Short-Term Investments (cost $5,004,976) Total Investments (cost $1,227,122,219) – 153.0% Floating Rate Obligations – (6.5)% Variable Rate Demand Preferred Shares, at Liquidation Value – (48.3)% (7) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 886,947,160 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Short-Term Investments: Municipal Bonds — — Total $ — The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2013, the cost of investments was $1,176,402,206. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2013, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment classified as Level 3. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.6%. Investment has a maturity of more than a year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an interest rate of 5.500% maturing on July 15, 2019 and the second with an interest rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Quality Income Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2013
